DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Non-Final Detailed Action in response to amendment filed on 30 November 2021.  The present application claims 1-19, submitted on 30 November 2021 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes (U.S. Patent No. 2,737,130).
Regarding claim 1, Rhodes discloses (see Figure 1 and Figure 2) a doser assembly (1) comprising: a hopper assembly (17; 18) configured to receive plant material (10), an interior surface of the hopper assembly (17; 18) defining a hopper opening that extends through the hopper assembly (17; 18); a bracket assembly (15; 16) connected to the hopper assembly (17; 18), the bracket assembly (15; 16) including a shaft (14) that extends across a portion of the hopper opening (see Figure 2); and a (13) in a portion of the hopper opening of the hopper assembly (17; 18), the roller (13) extending in a direction between a first part of the interior surface of the hopper assembly (17; 18) and a second part of the interior surface of the hopper assembly (17; 18), the roller (13) connected to the shaft (14) of the bracket assembly (15; 16), and the roller (13) being configured to rotate with a rotation of the shaft (14) of the bracket assembly (15; 16); and a vertical adjuster (27) connected to the bracket assembly (15;16), the vertical adjuster (27) being configured to adjust a position of the roller (see Column 2, line 48-56).
Regarding claim 6, Rhodes discloses (see Figure 1 and Figure 2) a lower surface of a first side of the hopper assembly (17; 18) is concave (see Figure 1); a lower surface of a second side of the hopper assembly (17; 18) is concave; the first side of the hopper assembly (17; 18) and the second side of the hopper assembly (17; 18) each extend in a first direction and are spaced apart from each other in a second direction crossing the first direction (see Figure 1 and Figure 2); an inner surface of the first side of the hopper assembly (17; 18) includes the first part of the interior surface of the hopper assembly (17; 18); and an inner surface of the second side of the hopper assembly (17; 18)includes the second part of the interior surface of the hopper assembly (17; 18).
Regarding claim 7, Rhodes discloses (see Figure 1 and Figure 2) wherein the hopper assembly (17; 18) includes a first hopper wall (17) and a second hopper wall (18) that face each other and are spaced apart from each other (see Figure 1 and Figure 2); an inner surface of the first hopper wall (17) includes the first part of the interior surface of the hopper assembly (17; 18); and an inner surface of the second (18) includes the second part of the interior surface of the hopper assembly (17; 18).
Regarding claim 8, Rhodes discloses (see Figure 1 and Figure 2) wherein a lower surface of the first hopper wall (17) is concave (see Figure 1); a lower surface of the second hopper wall (18) is concave (see Figure 1); and the lower surface of the first hopper wall (17) is level with the lower surface of the second hopper wall (18) and aligned with the lower surface of the second hopper wall (see Figure 1).	 
Regarding claim 13, Rhodes discloses (see Figure 1 and Figure 2) wherein the bracket assembly (15; 16) further includes a motor connected to one end of the shaft (14); and the motor is configured to rotate the shaft (see Column 2, line 48-56).
Regarding claim 15, Rhodes discloses (see Figure 1 and Figure 2) the roller (13) has a width in a first direction; a length of the roller (13) extends in a second direction that crosses the first direction; and the vertical adjuster (27) is configured to adjust a position of at least a portion of the bracket assembly (15; 16) in a third direction that crosses the first direction and the second direction (see Column 2, line 48-56).

Allowable Subject Matter
Claims 2, 14, 16-19 & 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-5, 20 & 21 are in condition for allowance. Independent Claim 3 & 20 as originally filed includes a combination of structural elements, and their relationships to 

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 13 & 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        /ROBERT F LONG/Primary Examiner, Art Unit 3731